Citation Nr: 1549924	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disability resulting in the removal of the thyroid, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to July 2006.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's notice of disagreement (NOD) was received in April 2010.  A statement of the case (SOC) was issued in June 2011, and a substantive appeal was received in June 2011.

In November 2013, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a thyroid disability resulting in the removal of the thyroid, which he claims is secondary to his herbicide exposure in service.  In November 2013, the Board remanded the claim (in pertinent part) to develop for additional postservice treatment records.  

Specifically, the Board explained that in December 2009, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information, for VA to obtain records pertinent to his claimed disability from the California Department of Corrections and Rehabilitation (CDCR) in Soledad, California.  After requests were made for those records, in March 2010, the CDCR in Soledad, California responded that they were "unable to comply with [VA's] request for [the Veteran's] medical record because he was . . . paroled and his medical record [was] unavailable to [them]."  The letter then instructed VA to contact the CDCR/Health Record Center in Sacramento, California (address provided in the letter) for the Veteran's treatment records.
In the November 2013 remand, the Board noted that the record did not reflect that the CDCR/Health Record Center in Sacramento, California had been contacted for the Veteran's treatment records.  Therefore, the claim was remanded for VA to make reasonable efforts to obtain the Veteran's treatment records (from June 2008 to present).

As a result of the Board's remand, in August 2014, the RO contacted the Veteran by letter and requested that he provide them with a VA Form 21-4142, Authorization and Consent to Release Information, for all healthcare providers from whom he had received treatment.  In September 2014, the Veteran responded to that request with a VA Form 21-4142, which identified the CDCR in Soledad, California as a source of information.  In June 2015, the RO contacted that facility by letter to request a copy of the Veteran's treatment record.  There is no indication in the record that the CDCR in Soledad, California responded to the June 2015 request, or that any follow-up requests were made for those records.  There is also no indication in the record that the RO contacted the CDCR/Health Record Center in Sacramento, California, as had been instructed by the Board's November 2013 remand.

After reviewing the record anew, the Board is of the opinion that clarification is needed prior to additional development.  In particular, the March 2010 letter from the CDCR in Soledad, California was to the effect that their facility did not have records for the Veteran because he had been paroled and his records transferred to a records repository (the CDCR/Health Record Center).  However, there are also notations in the claims file to suggest that the Veteran has remained incarcerated throughout the course of the appeal and is serving a life sentence.  In light of this information, clarification from the CDCR (or other appropriate authority) is necessary to determine whether the Veteran has ever been paroled (i.e., whether the information provided in March 2010 was correct).  

If the Veteran was, in fact, paroled for any period of time after 2008, efforts should be undertaken to ensure that all potential sources for the Veteran's treatment records (to include the CDCR/Health Record Center in Sacramento, California) have been contacted.  If the March 2010 information from the CDCR in Soledad, California was incorrect, then that facility should be contacted again to obtain the Veteran's treatment records.  If they again respond that another records repository should be contacted for the Veteran's treatment records, then the RO should follow up with that facility.

All proper procedures, as outlined in 38 C.F.R. § 3.159(c)(1) and 38 C.F.R. § 3.159(e), should be followed to secure the aforementioned records.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the CDCR (or other appropriate authority) to determine whether from 2008 the Veteran has ever been paroled or whether he has remained incarcerated. 

2. 	If it is established that the Veteran was paroled for any period of time subsequent to 2008, then the CDCR/Health Record Center in Sacramento, California should be contacted to secure a copy of any treatment records that facility might have for the Veteran (see March 2010 letter from the CDCR in Soledad, California for the CDCR/ Health Record Center's contact information).

3. 	If it is established that the Veteran has never been paroled, i.e., the March 2010 information provided by the CDRC in Soledad, California was incorrect, then that facility should be contacted again to secure a copy of any treatment records that facility might have for the Veteran.  If it is their response that another facility/records repository should be contacted for the Veteran's treatment records, the RO should redirect their records request accordingly.

4.	All foregoing records requests should be conducted in accordance with 38 C.F.R. § 3.159(c)(1).  Importantly, VA must make "reasonable efforts" to obtain relevant records in the custody of State or local governments.  Such reasonable efforts will generally consist of an initial request and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that another custodian could result in obtaining the records sought, then reasonable efforts must also be made to obtain the records from that source.  

5. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

6. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim for service connection for a thyroid disability resulting in the removal of the thyroid, to include as secondary to herbicide exposure.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




